          Entered on Docket June 30, 2021

                                                                   Submitted But not Entered.

                                                                   _____________________
 1                                                                 Christopher M. Alston
                                                                   U.S. Bankruptcy Judge
 2
                                                                   (Dated as of Entered on Docket date above)

 3 ORDER NOT ENTERED: The Court has concerns about the revised estimate for services through the close
     of the case. Counsel for Trustee shall appear at the continued hearing and be prepared to provide details to
 4 justify the request.

 5

6
_________________________________________________________________
 7

 8
 9

10                                    UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF WASHINGTON
11                                               AT SEATTLE

12      In re:                                                    Case No. 16-11767-CMA

13      NORTHWEST TERRITORIAL MINT, LLC,                          ORDER ON TRUSTEE’S SECOND
                                                                  AND FINAL APPLICATION FOR
14                                               Debtor.          COMPENSATION
15               THIS MATTER came on before the Court upon the Trustee’s Second and Final Application
16     for Compensation (the “Trustee Application”). The Court having considered the Trustee
17     Application, the Declaration of Mark Calvert in support thereof, and the pleadings filed herein, and
18     having found that notice of this hearing was sufficient, and that good cause exists to grant the relief
19     requested in the Trustee Application, it is hereby ORDERED:
20               1.   The Application is granted as follows:
21

22     Applicant                        Fees Requested                       Fees Allowed         Billing Period
       Mark Calvert                                                                               October 1, 2018
23                                      $141,870.00                          $137,470.00          - May 19, 2021
       Trustee
24

25

26
                                                                                               K&L GATES LLP
                                                                                            925 FOURTH AVENUE
       ORDER ON TRUSTEE’S SECOND AND FINAL                                                       SUITE 2900
       APPLICATION FOR COMPENSATION - 1                                               SEATTLE, WASHINGTON 98104-1158
       504748015.3                                                                       TELEPHONE: (206) 623-7580
                                                                                          FACSIMILE: (206) 623-7022

  Case 16-11767-CMA             Doc 2316       Filed 06/30/21       Ent. 06/30/21 07:52:04          Pg. 1 of 2
                                                              Submitted But not Entered.


 1
             2.      The Application is further granted to approve and allow $19,000 of additional fees as
 2
     estimated fees necessary to administer the case through dismissal for a total fee allowance of
 3
     $156,470.00.
 4
             3.      The Trustee is authorized to disburse funds in partial satisfaction of the allowed fees
 5
     herein to the full extent of available funds in the estate at any time through the dismissal of the case,
 6
     subject to proration for distributions on account of allowed compensation to the Cascade Capital and
 7
     K&L Gates LLP.
 8
 9                                            ///END OF ORDER///

10
     Presented by:
11
     K&L GATES LLP
12

13   /s/ Michael J. Gearin
         Michael J. Gearin, WSBA #20982
14       David C. Neu, WSBA #33143
         Brian T. Peterson, WSBA #42088
15   Attorneys for Mark Calvert, Chapter 11 Trustee
16

17

18

19

20

21

22

23

24

25

26
                                                                                       K&L GATES LLP
                                                                                    925 FOURTH AVENUE
     ORDER ON TRUSTEE’S SECOND AND FINAL                                                 SUITE 2900
     APPLICATION FOR COMPENSATION - 2                                         SEATTLE, WASHINGTON 98104-1158
     504748015.3                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 2316      Filed 06/30/21      Ent. 06/30/21 07:52:04       Pg. 2 of 2
